                                Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 1 of 16


                                                  APPENDIX A: TERMS IN DISPUTE



       Claim Term           Patent;       Google Proposed Construction and
                                                                                      Sonos Proposed Construction and Supporting Evidence
      (*top 10 terms)       Claim               Supporting Evidence1

    “estimated noise      7,065,206;   an estimate of noise based on the amount     Indefinite
    level when there is   Claims 3,    of noise measured when the
    no desired input      18           communication device does not detect
    received at the                    speech in the received signal                INTRINSIC EVIDENCE
    input of the                                                                    2:23-29, 2:44-67, 3:20-24, 3:64-67, 4:20-34, 5:4-11
    communication
                                       INTRINSIC EVIDENCE                           Prosecution History: 2005-07-11 Non-Final Rejection, 2006-
    device”*
                                                                                    01-10 Final Rejection
                                       2:44-67, 3:51-4:19, 5:4-25, FIG. 4

                                                                                    EXTRINSIC EVIDENCE
                                       EXTRINSIC EVIDENCE


    “determining          7,065,206;   Plain and ordinary meaning                   ascertaining an amount of background noise
    background noise”     Claim 1

                                       INTRINSIC EVIDENCE                           INTRINSIC EVIDENCE
                                       Abstract, 2:30-67, 3:51-4:19, 5:4-25,        2:23-27, 2:35-44, 2:44-52, 3:50-56, 3:64-67, 5:15-20, 5:43-
                                       FIG. 4                                       6:25, Fig. 5 and related text
                                                                                    Prosecution History: 2005-10-14 Response to Office Action,
                                                                                    2006-03-14 Response to Office Action
                                       EXTRINSIC EVIDENCE

                                                                                    EXTRINSIC EVIDENCE


1
    For all of the asserted patents, where Google identifies a figure from the specification of a given patent-in-suit, it also identifies the
associated text describing said figure and reserves the right to rely on it. Where Google identifies a portion of the specification referencing
a figure, it also identifies the figure and reserves the right to rely on it.
                                                          -1-                                                               Case No. 3:20-cv-03845-EMC
                          APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                           Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 2 of 16


                                             APPENDIX A: TERMS IN DISPUTE



                                                                               American Heritage College Dictionary, Third Ed., 2000, page
                                                                               379.
                                                                               Webster’s II New College Dictionary, 2001, page 309.
                                                                               Webster’s Third New International Dictionary, 2002, page
                                                                               616.


“adaptively          7,065,206;    Plain and ordinary meaning                  Indefinite. If not, “continuously determine/determining.”
determine /          Claims 1, 9
determining”
                                   INTRINSIC EVIDENCE                          INTRINSIC EVIDENCE
                                   3:51-4:19, 4:20-36, 5:26-67, FIG. 5; File   2:44-67
                                   History: Oct 14, 2005 Amendment, pp.
                                   8-9, March 14, 2006 Response After
                                   Final Office Action, at pp. 7-9             EXTRINSIC EVIDENCE
                                                                               Dictionary of Computing & Communications, McGraw-Hill,
                                                                               page 4 (2003).
                                   EXTRINSIC EVIDENCE
                                                                               Dictionary of Computing, Fourth Ed., page 10, 2002.

“determining /       7,065,206;    Plain and ordinary meaning                  decide the sequence of echo cancellation and noise
determine an order   Claims 1, 9                                               suppression. Both echo cancellation and noise suppression are
of noise                                                                       required.
suppression and                    INTRINSIC EVIDENCE
echo cancellation”                 3:51-4:19, 4:20-36, 5:26-67, FIG. 5; File
                                                                               INTRINSIC EVIDENCE
                                   History: Oct 14, 2005 Amendment, pp.
                                   8-9, March 14, 2006 Response After          1:38-52, 2:22-27, 2:35-43, 2:44-52, 3:50-4:7, 4:42-56, 5:26-43,
                                   Final Office Action, at pp. 7-9             5:43-6:25
                                                                               Prosecution History: 2005-10-14 Response to Office Action,
                                                                               2006-03-14 Response to Office Action
                                   EXTRINSIC EVIDENCE


                                                     -2-                                                               Case No. 3:20-cv-03845-EMC
                     APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                           Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 3 of 16


                                             APPENDIX A: TERMS IN DISPUTE



                                                                               EXTRINSIC EVIDENCE
                                                                               American Heritage College Dictionary, Third Ed., 2000, page
                                                                               379.
                                                                               Webster’s II New College Dictionary, 2001, page 309.
                                                                               Webster’s Third New International Dictionary, 2002, page
                                                                               616.
“configuring the     7,065,206;   Plain and ordinary meaning                   arranging the sequence of echo cancellation and noise
order of echo        Claim 19                                                  suppression. Both are required.
cancellation and
noise suppression”                INTRINSIC EVIDENCE
                                                                               INTRINSIC EVIDENCE
                                  3:51-4:19, 4:20-36, 5:26-67, FIG. 5; File
                                  History: Oct 14, 2005 Amendment, pp.         1:38-52, 2:22-27, 2:35-43, 2:44-52, 3:50-4:7, 4:20-36, 4:42-56,
                                  8-9, March 14, 2006 Response After           5:26-43, 5:43-6:25
                                  Final Office Action, at pp. 7-9
                                                                               Prosecution History: 2005-10-14 Response to Office Action,
                                                                               2006-03-14 Response to Office Action
                                  EXTRINSIC EVIDENCE
                                                                               EXTRINSIC EVIDENCE
                                                                               American Heritage College Dictionary, Third Ed., 2000, page
                                                                               292.
                                                                               Webster’s Third New International Dictionary, 2002, page
                                                                               476.


“mobile              7,065,206;   Plain and ordinary meaning                   a battery powered communication device designed with an eye
communication        Claim 19                                                  towards use outside of a home or business
device”
                                  INTRINSIC EVIDENCE
                                                                               INTRINSIC EVIDENCE
                                  1:13-25, 3:1-42, 4:20-36, FIG. 1

                                                     -3-                                                               Case No. 3:20-cv-03845-EMC
                     APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
      Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 4 of 16


                        APPENDIX A: TERMS IN DISPUTE



                                                          1:13-19, 3:1-7, 3:34-42, 4:20-34
             EXTRINSIC EVIDENCE
                                                          EXTRINSIC EVIDENCE
                                                          Microsoft Computer Dictionary, Fifth Ed., page 343, 2002.
                                                          About device targeting, https://support.google.com/google-
                                                          ads/answer/1722028?hl=en (accessed on 1/9/2021).
                                                          About mobile ads, https://support.google.com/google-
                                                          ads/answer/2472719?hl=en (accessed on 1/9/2021).
                                                          Create an effective mobile site,
                                                          https://support.google.com/google-ads/answer/2549057?hl=en
                                                          (accessed on 1/9/2021).
                                                          Mobile ad, https://support.google.com/google-
                                                          ads/answer/2393039?hl=en (accessed on 1/9/2021).
                                                          Optimize your website for mobile,
                                                          https://support.google.com/google-ads/answer/7323900?hl=en
                                                          (accessed on 1/9/2021).
                                                          Set up basic mobile device management,
                                                          https://support.google.com/a/answer/7400753?hl=en (accessed
                                                          on 1/9/2021).
                                                          Stadia-compatible gamepads and screens,
                                                          https://support.google.com/stadia/answer/9578631 (accessed
                                                          on 1/9/2021).
                                                          Sync Calendar with a phone or tablet,
                                                          https://support.google.com/calendar/
                                                          answer/151674?hl=en&co=GENIE.
                                                          Platform=Android (accessed on
                                                          1/9/2021).
                                -4-                                                               Case No. 3:20-cv-03845-EMC
APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                            Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 5 of 16


                                               APPENDIX A: TERMS IN DISPUTE



“domain              7,899,187;     information corresponding to a group of     Plain and ordinary meaning
information”*        Claims 1, 3,   devices that share rights associated with
                     4, 10, and     a common account for use in accessing
                     12             protected digital content                   INTRINSIC EVIDENCE
                                                                                Abstract, 2:2-6, 2:16-20, 3:47-50, 4:20-28, 4:29-33, 5:2-15,
                                                                                5:21-50, 6:1-8, 6:38-45, 7:17-24, 7:42-52, Claim 11
                                    INTRINSIC EVIDENCE
                                                                                Prosecution History: 2008-01-07 Appeal
                                    Abstract, 1:66-2:23, 3:38-50, 4:12-28,
                                    4:57-5:40, 6:1-8, 6:37-50, 6:63-7:26,       EXTRINSIC EVIDENCE
                                    7:42-58, FIGS. 1, 3 & 4; File History:
                                    “Preliminary Amendment,” dated June
                                    12, 2006, at 6,
                                    “Response to Office Action,” dated
                                    August 24, 2006 and Petition Requesting
                                    a Two Month Extension” at 6,
                                    Appellants’ Brief, at 5-7


                                    EXTRINSIC EVIDENCE
“short range link”   7,899,187;     Plain and ordinary meaning                  short-range communication that can utilize any physical
                     Claim 4                                                    connection (e.g., a cable, docking connector, etc.) or over-the-
                                                                                air communication system protocols
                                    INTRINSIC EVIDENCE
                                    2:24-41, 3:28-37, 5:21-40, 6:9-37, 6:63-
                                                                                INTRINSIC EVIDENCE
                                    7:16, 7:27-41, FIGS. 1, 3 & 4; File
                                    History: Amendment, received June 8,        2:33-41, 3:30-35, 5:26-40, 6:13-20, 6:21-30, 7:3-11, 7:27-30
                                    2004, at 6-7                                Prosecution History: 2004-06-08 Response to Office Action

                                    EXTRINSIC EVIDENCE                          EXTRINSIC EVIDENCE
                                                                                The Computer Glossary, The Complete Illustrated Dictionary,
                                                      -5-                                                              Case No. 3:20-cv-03845-EMC
                     APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                             Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 6 of 16


                                               APPENDIX A: TERMS IN DISPUTE



                                                                                   Ninth Edition (2001).
                                                                                   IEEE 100 The Authoritative Dictionary of IEEE Standards
                                                                                   Terms, Seventh Edition (2000).
                                                                                   The New Penguin Dictionary of Computing (2001).


“logic circuitry for   7,899,187;   Plain and ordinary meaning; not                Governed by 35 U.S. C. §112, ¶ 6. Where the function is
providing the          Claim 10     governed by 35 U.S.C. §112, ¶ 6. To the        “providing the domain information to a key issuer which is
domain                              extent §112, ¶ 6 applies, sufficient           separate from the domain of devices” and there is no
information to a                    corresponding structure is disclosed in        corresponding structure. At best, the corresponding structure
key issuer”*                        the intrinsic evidence cited below.            includes a processor or microprocessor, but this is inadequate
                                                                                   because there is no sufficient corresponding algorithm.

                                    INTRINSIC EVIDENCE
                                    3:38-50, 3:63-4:11, 4:20-41, 5:40-67,          INTRINSIC EVIDENCE
                                    6:32-7:16, FIGS. 2, 3 & 4                      3:38-44, 3:63-4:33, 5:41-50, 5:61-65, 6:32-41, 6:50-65, 7:7-16


                                    EXTRINSIC EVIDENCE                             EXTRINSIC EVIDENCE
                                    Motorola, MC68328 (DragonBall)                 Motorola MC68328 Product Brief, Motorola Microprocessor
                                    Integrated Processor User’s Manual,            and Memory Technologies Group (1995).
                                    [GOOG-GVS-00006892]                            Texas Instruments Product Bulletin: OMAP1510 Application
                                    Motorola, MC68328 and MC68328V                 Processor for 2.5 and 3G Wireless Devices, Texas Instruments
                                    Product Brief [GOOG-GVS-00006886]              (2001).
                                    Texas Instruments, OMAP1510 Product            Sonos intends to offer expert testimony from Dr. Stephen
                                    Bulletin, [GOOG-GVS-00007029]                  Wicker concerning: 1) the technical background of this patent;
                                                                                   2) the qualifications of one of ordinary skill in the art at the
                                    Google intends to offer expert testimony
                                                                                   time of the alleged invention(s); and 3) the understanding of a
                                    from Dr. Alan T. Sherman concerning:
                                                                                   person of ordinary skill in the art concerning the meaning of
                                    1) the technical background of this
                                                                                   this term or phrase in view of the intrinsic and extrinsic
                                    patent; 2) the qualifications of one of
                                                                                   evidence.
                                    ordinary skill in the art at the time of the
                                                       -6-                                                                Case No. 3:20-cv-03845-EMC
                       APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                       Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 7 of 16


                                         APPENDIX A: TERMS IN DISPUTE



                              alleged invention(s); and 3) the
                              understanding of a person of ordinary
                              skill in the art concerning the meaning of
                              this term or phrase in view of the
                              intrinsic and extrinsic evidence.


“private key”*   7,899,187;   Plain and ordinary meaning                     a non-public key used for either decrypting data or generating
                 Claims 1,                                                   digital signatures
                 10
                              INTRINSIC EVIDENCE
                                                                             INTRINSIC EVIDENCE
                              Abstract, 2:42-58, 3:51-62, 4:12-56,
                              6:37-62, 7:42-58, FIGS 1, 3 & 4, Claims        2:6-13, 2:42-50, 3:38-41, 3:54-62, 4:16-24, 4:29-41, 4:52-56,
                              6 & 14                                         5:53-57, 6:37-50, 6:57-62, 7:27-34, 7:52-57, Claim 1, Claim
                                                                             10

                              EXTRINSIC EVIDENCE
                                                                             EXTRINSIC EVIDENCE
                              Google intends to offer expert testimony
                              from Dr. Alan T. Sherman concerning:           Comprehensive Dictionary of Electrical Engineering, 1999
                              1) the technical background of this            (“private key cryptography”).
                              patent; 2) the qualifications of one of        Newton’s Telecom Dictionary, 2001 (“private key”).
                              ordinary skill in the art at the time of the
                              alleged invention(s); and 3) the               The New Penguin Dictionary of Computing, 2001 (“private
                              understanding of a person of ordinary          key encryption”).
                              skill in the art concerning the meaning of     https://searchsecurity.techtarget.com
                              this term or phrase in view of the
                              intrinsic and extrinsic evidence.              /definition/private-key
                                                                             Diffie, D. and Hellman, M., New Directions in Cryptography,
                                                                             IEEE Transactions on Information Theory,Volume IT-22, No.
                                                                             6, pages 644-654 at 652 (Nov. 1976).
                                                                             Van Tilborg, Henk C.A., Fundamentals of Cryptology,
                                                                             Springer, page 321 (2000).

                                                 -7-                                                                 Case No. 3:20-cv-03845-EMC
                 APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                          Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 8 of 16


                                             APPENDIX A: TERMS IN DISPUTE



                                                                               Johannes A. Buchmann, Introduction to Cryptography,
                                                                               Springer, pages 71-72 (2001).
                                                                               Sonos intends to offer expert testimony from Dr. Stephen
                                                                               Wicker concerning: 1) the technical background of this patent;
                                                                               2) the qualifications of one of ordinary skill in the art at the
                                                                               time of the alleged invention(s); and 3) the understanding of a
                                                                               person of ordinary skill in the art concerning the meaning of
                                                                               this term or phrase in view of the intrinsic and extrinsic
                                                                               evidence.
“combined search    10,140,375;   Google proposes that the term                Two or more of: [a], [b], or [c]
results set”/“the   Claims 1-11   “combined search results set” be
                                                                               Where [a] is “one or more favorite items from the set of
combined search     and 13-20     construed to mean “a search results set      favorite items”,
results set                       that includes results from at least one
including at least                personalized search”                         Where [b] is “one or more search results from a first global
two of: one or                                                                 index”, and
more favorite items                                                            Where [c] is “one or more search results from a second global
from the set of                   As a result of that construction, Google     index.”
[favorite                         proposes that the larger phrase be
items]/[bookmarks]                construed to mean “the combined search
synchronized for                  results set including at least one or more   INTRINSIC EVIDENCE
the user; one or                  favorite items from the set of favorite
                                  items synchronized for the user and          Abstract, 2:25-37, 2:61-3:1, 6:9-14, 8:44-60, 9:17-23, 9:37-44,
more search results                                                            9:53-59, 6:23-30, Claim 1, Claim 17
from a first global               either one or more search results from a
index; or one or                  first global index or one or more search     Prosecution History: 2018-06-13 Office Action Response
more search results               results from a second global index”
from a second
global index”*                                                                 EXTRINSIC EVIDENCE
                                  INTRINSIC EVIDENCE
                                  Title, 1:24-37, 2:25-33, 2:61-3:3, 8:44-
                                  50, 8:55-60, 8:61-65, 9:17-30, FIG. 3



                                                     -8-                                                              Case No. 3:20-cv-03845-EMC
                    APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                         Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 9 of 16


                                           APPENDIX A: TERMS IN DISPUTE



                                EXTRINSIC EVIDENCE


“favorite items”   10,140,375; Plain and ordinary meaning                     bookmarks, which are Web page locations (URLs) saved by a
                   Claims 1, 3-                                               user for quick reference
                   10, 16-18    Alternatively, bookmarked data items,
                                such as a media item or website,
                                identified as a favorite                      INTRINSIC EVIDENCE
                                                                              1:31-49, 2:61-3:3, 4:48-55, 5:65-67, 15:4-10, Claim 10, Claim
                                                                              17
                                INTRINSIC EVIDENCE
                                4:32-47, 4:48-55, 13:45-48, Claims 3, 4,      Prosecution History: 6/13/2018 Office Action Response
                                & 5; File History: 3/22/2018 Non-Final
                                Rejection at 6-7
                                                                              EXTRINSIC EVIDENCE
                                                                              McGraw-Hill Dictionary of Scientific and Technical Terms
                                EXTRINSIC EVIDENCE
                                                                              (6th ed. 2003) (“bookmark”).
                                Google intends to offer expert testimony
                                                                              New Penguin Dictionary of Computing (2001) (“bookmark”).
                                from Dr. Michael Shamos concerning: 1)
                                the technical background of this patent;      Newton’s Telecom Dictionary (2004), (“favorite”,
                                2) the qualifications of one of ordinary      “bookmark”).
                                skill in the art at the time of the alleged   Random House Webster’s Computer & Internet Dictionary
                                invention(s); and 3) the understanding of     (3rd ed. 1999), (“bookmark”)
                                a person of ordinary skill in the art
                                concerning the meaning of this term or        Wiley Electrical and Electronics Engineering Dictionary
                                phrase in view of the intrinsic and           (2004), (“favorites”, “bookmark”).
                                extrinsic evidence.                           https://support.google.com/toolbar/a
                                                                              nswer/9171?hl=en
                                                                              https://support.google.com/chrome/a
                                                                              nswer/95440
                                                                              https://support.google.com/chrome/a

                                                   -9-                                                               Case No. 3:20-cv-03845-EMC
                   APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                          Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 10 of 16


                                             APPENDIX A: TERMS IN DISPUTE



                                                                              /answer/10265060?hl=en
                                                                              https://support.google.com/chrome/a
                                                                              nswer/96816
                                                                              https://support.google.com/chrome/a
                                                                              nswer/188842
                                                                              U.S. Patent No. 8,433,995 at 1:24-35
                                                                              U.S. Patent No. 6,560,640 at 1:46-63
                                                                              U.S. Patent No. 6,493,702, SONOS-
                                                                              GVS-00010551 at 1:60-2:20
                                                                              Sonos intends to offer expert testimony from Dr. Doug
                                                                              Schmidt concerning: 1) the technical background of this
                                                                              patent; 2) the qualifications of one of ordinary skill in the art at
                                                                              the time of the alleged invention(s); and 3) the understanding
                                                                              of a person of ordinary skill in the art concerning the meaning
                                                                              of this term or phrase in view of the intrinsic and extrinsic
                                                                              evidence.
“stored [for the     10,140,375;   Plain and ordinary meaning                 retained in a computer-readable medium of the client device
user] in a client-   Claims 1,                                                for later retrieval by the user. Excludes transitory storage
side storage of a    17-20
client device”*                    INTRINSIC EVIDENCE
                                   3:14-40, 5:6-15, FIG. 1                    INTRINSIC EVIDENCE
                                                                              3:14-33, 5:34-44, 7:32-35, 7:51-53, 7:66-8:6, 8:23-31, 10:16-
                                                                              47, Claim 1, Claim 17
                                   EXTRINSIC EVIDENCE
                                   Google intends to offer expert testimony
                                   from Dr. Michael Shamos concerning: 1)     EXTRINSIC EVIDENCE
                                   the technical background of this patent;   Standard Terms (7th ed. 2000) (“storage”, “storage device”,
                                   2) the qualifications of one of ordinary   “store”).
                                                       -10-                                                          Case No. 3:20-cv-03845-EMC
                     APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                         Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 11 of 16


                                            APPENDIX A: TERMS IN DISPUTE



                                 skill in the art at the time of the alleged   Modern Dictionary of Electronics (6th ed. 1997) (“storage”,
                                 invention(s); and 3) the understanding of     “store”)
                                 a person of ordinary skill in the art
                                 concerning the meaning of this term or        Random House Personal Computer Dictionary (2d ed. 1996)
                                 phrase in view of the intrinsic and           (“storage”, “storage device”, “store”, “mass storage”)
                                 extrinsic evidence.                           Oxford Dictionary of Computing (1996) (“storage (memory,
                                                                               store)”, “store”).
                                                                               Sonos intends to offer expert testimony from Dr. Doug
                                                                               Schmidt concerning: 1) the technical background of this
                                                                               patent; 2) the qualifications of one of ordinary skill in the art at
                                                                               the time of the alleged invention(s); and 3) the understanding
                                                                               of a person of ordinary skill in the art concerning the meaning
                                                                               of this term or phrase in view of the intrinsic and extrinsic
                                                                               evidence.
“indication of a   10,140,375;   Plain and ordinary meaning                    visual indication (e.g. highlight or symbol) that information
modification”      Claim 20                                                    has changed and that is distinct from the changed information
                                                                               itself
                                 INTRINSIC EVIDENCE
                                 6:15-19, 9:45-52, 11:20-25
                                                                               INTRINSIC EVIDENCE
                                 EXTRINSIC EVIDENCE                            6:15-19, 9:47-52, 11:8-11, 11:20-30, 13:16-23


                                                                               EXTRINSIC EVIDENCE


Preambles of       10,229,586;   Preambles are limiting                        Not limiting
claims 1 and 15*   Claims 1-5,
                   7-12, 14-16, INTRINSIC EVIDENCE                             INTRINSIC EVIDENCE
                   18, and 20
                                1:38-42, 2:7-22, 4:33-44, 3:9-13, 8:7-26,      Claim 1, 9, 15
                                9:23-33, 11:19-41, FIG. 1 & 2
                                                     -11-                                                          Case No. 3:20-cv-03845-EMC
                   APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                       Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 12 of 16


                                         APPENDIX A: TERMS IN DISPUTE




                              EXTRINSIC EVIDENCE
                                                                            EXTRINSIC EVIDENCE
                              Google intends to offer expert testimony
                              from Dr. Paul Min concerning: 1) the
                              technical background of this patent; 2)
                              the qualifications of one of ordinary skill
                              in the art at the time of the alleged
                              invention(s); and 3) the understanding of
                              a person of ordinary skill in the art
                              concerning the meaning of this term or
                              phrase in view of the intrinsic and
                              extrinsic evidence.




“wireless mesh   10,229,586; A network with the capability to connect       The preambles that contain “wireless mesh network” are not
network”         Claims 1-5, network nodes via multiple wireless            limiting, and therefore this term need not be construed. But if
                 7-12, 14-16, paths                                         the preambles are found to be limiting then “mesh network”
                 18, and 20                                                 should be construed as: a series of nodes that are configured to
                                                                            communicate with one another, where each node functions as a
                              INTRINSIC EVIDENCE                            router and repeater.
                              4:33-44, 3:9-13, 5:4-12, 8:7-26, 9:23-33,
                              11:19-41, FIG. 1
                                                                            INTRINSIC EVIDENCE
                              EXTRINSIC EVIDENCE                            Claim 1, 9, 15
                              McGraw-Hill Dictionary of Scientific
                              and Technical Terms (Sixth Edition)           EXTRINSIC EVIDENCE
                              (2003) [GOOG-GVS-00006786] at 1316
                              (“mesh network: A communications              Wireless Mesh Networks, Gilbert Held, 2005 at pp. 1-6.
                              network in which each node has at least       I.F. Akyildiz, X. Wang, A Survey on Wireless Mesh
                              two links to other nodes.”).                  Networks, IEEE Radio Communications (September 2005) at

                                                   -12-                                                          Case No. 3:20-cv-03845-EMC
                 APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
     Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 13 of 16


                        APPENDIX A: TERMS IN DISPUTE



             Wiley Electrical and Electronics            p. 23.
             Engineering Dictionary (2004) [GOOG-        I.F. Akyildiz, X. Wang, W. Wang, Wireless Mesh Networks:
             GVS-00006792] at 464 (“mesh network:        A Survey, Computer Networks (2004) at pp. 445–487.
             A communications network in which
             each node can be reached by at least two    P. Beckman, S. Verma and R. Rao, "Use of mobile mesh
             pathways.”).                                networks for inter-vehicular communication,"
                                                         2003 IEEE 58th Vehicular Technology Conference. VTC
             IBM Dictionary of Computing (1994)          2003-Fall (IEEE Cat. No.03CH37484), Orlando, FL, 2003, pp.
             [GOOG-GVS-00006779] at 427 (“mesh           2712-2715 Vol.4, doi: 10.1109/VETECF.2003.1286061 at p.
             network: A network in which there are at    2713
             least two nodes with two or more paths
             between them.”).                            P. Whitehead, "Mesh networks; a new architecture for
                                                         broadband wireless access systems," RAWCON 2000. 2000
             Microsoft Computer Dictionary (Fifth        IEEE Radio and Wireless Conference (Cat. No.00EX404),
             Edition) (2002) [GOOG-GVS-                  Denver, CO, USA, 2000, pp. 43-46, doi:
             00006790]at 335 (“mesh network: A           10.1109/RAWCON.2000.881849 at ¶ 1.
             communications network having two or
             more paths to any node.").                  Sonos intends to offer expert testimony from Dr. Stephen
                                                         Wicker concerning: 1) the technical background of this patent;
             Computer Desktop Encyclopedia (Ninth        2) the qualifications of one of ordinary skill in the art at the
             Edition) (2001) [GOOG-GVS-                  time of the alleged invention(s); and 3) the understanding of a
             00006776] at 599 (“mesh network: A          person of ordinary skill in the art concerning the meaning of
             net-like communications network in          this term or phrase in view of the intrinsic and extrinsic
             which there are at least two pathways to    evidence.
             each node . . . A fully meshed network
             means that every node has a direct
             connection to every other node, which is
             a very elaborate and expensive
             architecture. Most mesh networks are
             partially meshed and require traversing
             nodes to go from each one to very
             other.”)
             U.S. Patent No. 9,244,516 [GOOG-GVS-
             00006795] at Fig. 12 & accompanying
                                  -13-                                                          Case No. 3:20-cv-03845-EMC
APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                         Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 14 of 16


                                           APPENDIX A: TERMS IN DISPUTE



                                discussion;
                                U.S. Patent No. 9,516,440 [GOOG-GVS-
                                00006830] at Fig. 14 & accompanying
                                discussion;
                                U.S. Patent No. 9,521,074 [GOOG-GVS-
                                00006863] at Fig. 6 & accompanying
                                discussion.
                                Google intends to offer expert testimony
                                from Dr. Paul Min concerning: 1) the
                                technical background of this patent; 2)
                                the qualifications of one of ordinary skill
                                in the art at the time of the alleged
                                invention(s); and 3) the understanding of
                                a person of ordinary skill in the art
                                concerning the meaning of this term or
                                phrase in view of the intrinsic and
                                extrinsic evidence.
“reset element”*   10,229,586; An element for resetting the                   hardware and/or software that functions to return a device to a
                   Claims 1-5, configuration of the controller                prescribed state
                   7-12, 14-16,
                   18, and 20
                                INTRINSIC EVIDENCE                            INTRINSIC EVIDENCE
                                6:23-29, 9:40-41, 10:44-49, 11:63-66,         6:23-42, 9:34-44
                                12:37-40, Claim 1, FIG. 2

                                EXTRINSIC EVIDENCE                            EXTRINSIC EVIDENCE
                                Google intends to offer expert testimony      IEEE 100 – The Authoritative Dictionary of IEEE Standards
                                from Dr. Paul Min concerning: 1) the          Terms, Seventh Edition (2000).
                                technical background of this patent; 2)       Sonos intends to offer expert testimony from Dr. Stephen
                                the qualifications of one of ordinary skill   Wicker concerning: 1) the technical background of this patent;
                                in the art at the time of the alleged
                                                     -14-                                                          Case No. 3:20-cv-03845-EMC
                   APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                      Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 15 of 16


                                        APPENDIX A: TERMS IN DISPUTE



                              invention(s); and 3) the understanding of   2) the qualifications of one of ordinary skill in the art at the
                              a person of ordinary skill in the art       time of the alleged invention(s); and 3) the understanding of a
                              concerning the meaning of this term or      person of ordinary skill in the art concerning the meaning of
                              phrase in view of the intrinsic and         this term or phrase in view of the intrinsic and extrinsic
                              extrinsic evidence.                         evidence.
“table of       10,229,586; Plain and ordinary meaning                    a data structure containing identifiers of other devices in the
identifiers”    Claims 1-5,                                               network
                7-12, 14-16,
                18, and 20   INTRINSIC EVIDENCE
                             3:14-21, 5:4-12, 7:4-13, 10:44-49, 11:19-    INTRINSIC EVIDENCE
                             41                                           3:14-21, 7:4-13, 10:44-58, 9:7-12, 11:19-33
                                                                          Application No. 14/168,876: 2015-05-18 Office Action
                              EXTRINSIC EVIDENCE
                                                                          Response
                              McGraw-Hill Dictionary of Scientific
                              and Technical Terms (Sixth Edition)
                              (2003) at 1236 (“look-up table: A stored    EXTRINSIC EVIDENCE
                              matrix of data for reference purpose”).
                              Computer Desktop Encyclopedia (Ninth
                              Edition) (2001) at 559 (“lookup table:
                              An array or matrix of data that contains
                              values that are searched.”).
“audio output   10,229,586; Plain and ordinary meaning                    an audio output device connected to a device via a transceiver
element”        Claims 1-5,
                7-12, 14-16, Alternatively, an element for outputting
                18, and 20   audio, such as a speaker                     INTRINSIC EVIDENCE
                                                                          9:34-44, 4:60-5:3, 3:45-62, 8:42-52

                              INTRINSIC EVIDENCE
                              5:4-12, 9:41-43, Claim 1, FIG. 2            EXTRINSIC EVIDENCE



                                                  -15-                                                          Case No. 3:20-cv-03845-EMC
                APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
                 Case 3:20-cv-03845-EMC Document 66-1 Filed 02/05/21 Page 16 of 16


                                    APPENDIX A: TERMS IN DISPUTE



                         EXTRINSIC EVIDENCE


“preamble   10,229,586; Plain and ordinary meaning                     a series of bits that is used to initiate and synchronize the
portion”*   Claims 1-5,                                                receiving device
            7-12, 14-16,
            18, and 20   INTRINSIC EVIDENCE
                                                                       INTRINSIC EVIDENCE
                         11:1-10, FIG. 5
                                                                       11:1-10
                         EXTRINSIC EVIDENCE
                         Google intends to offer expert testimony      EXTRINSIC EVIDENCE
                         from Dr. Paul Min concerning: 1) the          IEEE Std. 802.11a-1999 (R2003), Part 11: Wireless LAN
                         technical background of this patent; 2)       Medium Access Control (MAC) and Physical Layer (PHY)
                         the qualifications of one of ordinary skill   Specifications (June 12, 2003) at p. 7.
                         in the art at the time of the alleged
                         invention(s); and 3) the understanding of     A Beginner’s Guide to Ethernet 802.3, Engineer-to-Engineer
                         a person of ordinary skill in the art         Note, EE-269 (June 6, 2005) at pp. 14-17.
                         concerning the meaning of this term or        Newton’s Telecom Dictionary (2004).
                         phrase in view of the intrinsic and
                         extrinsic evidence.                           IEEE 100 – The Authoritative Dictionary of IEEE Standards
                                                                       Terms, Seventh Edition (2000).
                                                                       Sonos intends to offer expert testimony from Dr. Stephen
                                                                       Wicker concerning: 1) the technical background of this patent;
                                                                       2) the qualifications of one of ordinary skill in the art at the
                                                                       time of the alleged invention(s); and 3) the understanding of a
                                                                       person of ordinary skill in the art concerning the meaning of
                                                                       this term or phrase in view of the intrinsic and extrinsic
                                                                       evidence.




                                              -16-                                                          Case No. 3:20-cv-03845-EMC
            APPENDIX A TO THE PARTIES’ JOINT CLAIM CONSTRUCTION STATEMENT PURSUANT TO PATENT LOCAL RULE 4-3
